                      1   Leon F. Mead II, Esq.
                          Nevada Bar No. 5719
                      2
                          eMail: leon@meadlawgroup.com
                      3   Sarah Mead Thomas, Esq.
                          Nevada Bar No. 13725
                      4   eMail: sarah@meadlawgroup.com
                          MEAD LAW GROUP
                      5
                          10161 Park Run Drive, Suite 150
                      6   Las Vegas, NV 89145
                          Tel: 702.745-4800
                      7   Fax: 702.745.4805
                      8
                        Attorneys for Defendants
                      9 Thomas Contracting & Development, LLC
                        dba TCD Construction and Thomas Devlin
                  10
                                                      UNITED STATES DISTRICT COURT
                  11

                  12                                      DISTRICT OF NEVADA

                  13      Hanover Insurance Company, a New               Case No.: 2:18-cv-2279-MMD-CWH
                          Hampshire corporation
                  14                                                       STIPULATION AND PROPOSED
                                         Plaintiff,                         ORDER TO EXTEND TIME TO
                  15
                                                                             RESPOND TO COMPLAINT
                  16      vs.
                                                                                    [FIRST REQUEST]
                  17 Thomas Contracting & Development, LLC
                     dba TCD Construction, a Nevada limited
                  18
                     liability company; Thomas Devlin, an
                  19 individual; Does 1 through 100; and Roe
                     Corporations 1 through 100, inclusive,
                  20
                                         Defendants.
                  21
                                 Plaintiff Hanover Insurance Company, by and through its counsel of record,
                  22
                          Ellsworth & Bennion, Chtd. and Jennings, Strouss & Salmon, P.L.C., and Defendants
                  23

                  24
                          Thomas Contracting & Development, LLC dba TCD Construction and Thomas Devlin,

                  25      by and through their counsel of record, Mead Law Group, do hereby agree that the time

                  26      for Defendants to respond to Plaintiff’s Complaint be extended to January 11, 2018.

                  27      Good cause exists for this extension as it is the first extension requested and Defendants
                  28      need time to search through their records in order to accurately respond to the Complaint
                          in light of how long ago the factual circumstances alleged occurred.

Mead Law Group
 10161 Park Run Dr.
      Suite 150                                                                                                    1
Las Vegas, NV 89145
  T. 702 745-4800
  F/. 702.745.4805
                      1
                               It is so stipulated.
                      2
                          Dated: January 8, 2018                      Dated: January 8, 2018
                      3

                      4   JENNINGS, STROUSS & SALMON,                 MEAD LAW GROUP
                          P.L.C.
                      5
                          By:__/s/ Patrick F. Welch_________          By:__/s/ Sarah M. Thomas_____
                      6
                          Patrick F. Welch, Esq.                      Leon F. Mead II, Esq.
                      7   Nevada Bar No. 13278                        Nevada Bar No. 5719
                          One East Washington Street                  Sarah Mead Thomas, Esq.
                      8   Phoenix, AZ 85004                           Nevada Bar No. 13725
                                                                      10161 Park Run Drive, Suite 150
                      9
                          Charles W. Bennion, Esq.                    Las Vegas, NV 89145
                  10      Nevada Bar No. 5582
                          Ellsworth & Bennion, Chtd.                  Attorneys for Defendants Thomas
                  11      777 N Rainbow Blvd, Suite 270               Contracting & Development, LLC dba
                          Las Vegas, NV 89107                         TCD Construction and Thomas Devlin
                  12

                  13      Attorneys for Plaintiff Hanover Insurance
                          Company
                  14

                  15           IT IS SO ORDERED.
                  16
                                                            _______________________________________
                  17                                        UNITED STATES MAGISTRATE JUDGE

                  18
                                                                      January 9 2019.
                                                            DATED: ___________,
                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28




Mead Law Group
 10161 Park Run Dr.
      Suite 150                                                                                         2
Las Vegas, NV 89145
  T. 702 745-4800
  F/. 702.745.4805
